Requestor:   Kelli P. McCoski, Esq., County Attorney County of Montgomery 123 Guy Park Avenue Amsterdam, N Y 12010
Written by:  Michael D. Morgan, Assistant Attorney General
You advise that the county treasurer serves as voluntary administratrix of the estate of an intestate decedent. The county treasurer has indicated that the decedent was not a veteran and that whether there exist distributees of the decedent is unknown. Provision for the payment of necessary expenses of administration, reasonable funeral expenses and decedent's debts having been made, a balance remains. You ask how the county treasurer is to dispose of the balance of the decedent's estate.
The county treasurer advises that she serves as voluntary administratrix pursuant to the provisions of Surrogate's Court Procedure Act §1303(a) (hereafter, "SCPA") and that decedent's estate is being administered pursuant to the provisions of Article 13 of the SCPA, which provides for the settlement of small estates without court administration. SCPA § 1307(1) provides that after paying out of an intestate decedent's assets the necessary expenses of administration, reasonable funeral expenses and decedent's debts, the voluntary administrator shall then distribute the balance to the persons entitled and in the amounts provided by Estates, Powers and Trusts Law § 4-1.1 (hereafter, "EPTL").
It is the well-established law and policy of the State that upon the death of a person intestate whose distributees are unknown, the distributees' share is paid to the State Comptroller for the benefit of persons who may thereafter appear to be entitled thereto. SCPA §2222(1); Matter of Menschefrend, 283 App. Div. 463
(1st Dept 1954), affd, 8 N.Y.2d 1093 (1960), remittitur amd, 8 N.Y.2d 1156
(1960), cert denied, 365 U.S. 842 (1961); Matter of O'Brine, 37 N.Y.2d 81
(1975); see also, EPTL § 4-1.5. If unclaimed, such proceeds are deemed abandoned property. Abandoned Property Law § 600.
Accordingly, we conclude that the county treasurer should pay the balance of decedent's estate to the State Comptroller.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.